DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 13. Specifically, the prior art of record does not teach the features of the claim limitations that include distributing the plurality of data pieces currently collected and the previous identification value when the current identification value and the previous identification value are not identical, and deleting after completion of the distribution, the plurality of data pieces currently collected 
deleting the plurality of data pieces currently collected without distributing the plurality
of data pieces currently collected when the current identification value and the previous
identification value are identical; and specifying, from the plurality of data pieces currently collected and the previous identification value, an updated data piece of the plurality of data pieces currently collected, the updated data piece being updated from the plurality of data pieces previously collected or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 12, and 13.
	The closest prior arts of record, Sculley et al. (U.S. Patent No. 10,963,586 B1, hereinafter “Sculley”) teaches a method and system of controlling data collection and use. However, Sculley does not teach the features of the claim limitations as recited above or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 12, and 13.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the method and system of controlling data collection and use or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 12, or 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157